t c memo united_states tax_court larry w macdonald petitioner v commissioner of internal revenue respondent docket nos filed date larry w macdonald pro_se brenn c bouwhuis for respondent memorandum findings_of_fact and opinion pugh judge in notices of deficiency dated date and date respectively respondent determined deficiencies in petitioner’ sec_2013 and sec_2014 federal_income_tax and penalties as follows year deficiency dollar_figure big_number penalty sec_6662 dollar_figure big_number the issues for decision are whether petitioner has unreported wage income of dollar_figure for and dollar_figure for whether petitioner received and failed to report retirement income of dollar_figure for and dollar_figure for whether petitioner is liable for a additional tax under sec_72 of dollar_figure for and dollar_figure for whether petitioner is liable for a sec_6662 accuracy-related_penalty for both taxable years and whether petitioner is liable for a sec_6673 penalty findings_of_fact petitioner refused to stipulate any facts or documents at the time the petitions were filed petitioner resided in the state of utah during the years at issue petitioner an engineer was employed by wencor llc wencor and was paid wages in exchange for his services of dollar_figure for and dollar_figure for unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended in effect for the years at issue rule references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar which were reported on forms w-2 wage and tax statement petitioner also received distributions from an individual_retirement_account ira held by utah community credit_union of dollar_figure for and dollar_figure for which were reported on forms 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc for each of and petitioner timely filed form 1040ez income_tax return for single and joint filers with no dependents reporting zero income and zero tax_liability petitioner prepared and filed with each return a substitute form_w-2 and a corrected form 1099-r indicating that he had zero in wages and zero in taxable retirement income in date petitioner submitted a form 1040x amended u s individual_income_tax_return for on that form 1040x petitioner reported all of the income listed on the notice_of_deficiency for reported the early distribution additional tax under sec_72 and claimed various deductions respondent determined a frivolous_return penalty for these years that was abated after petitioner and his wife submitted the form 1040x for this form 1040x was attached as an exhibit to respondent’s motion to impose sanctions under sec_6673 filed date but was not a trial exhibit petitioner then rejected the position he had taken on that form 1040x and before us takes the position that he is not subject_to tax respondent’s notices of deficiency determined that petitioner was taxable on the wages he received from wencor in and of dollar_figure and dollar_figure respectively taxable on retirement distributions he received from utah community credit_union in and of dollar_figure and dollar_figure respectively liable for a additional tax under sec_72 for the retirement distributions in and of dollar_figure and dollar_figure respectively and liable for an accuracy-related_penalty under sec_6662 for and of dollar_figure and dollar_figure respectively the examining agent’s immediate supervisor approved the sec_6662 penalties in writing by making an entry in the correspondence examination automation case support notes on date with respect to and date with respect to at the end of trial respondent filed a motion to impose sanctions under sec_6673 which we took under advisement petitioner also renewed his motion for default judgment before trial we had denied a written motion for default and dismissal and after trial submitted a memorandum in support of that motion opinion i burden_of_proof ordinarily the burden_of_proof in cases before the court is on the taxpayer rule a 290_us_111 however if the commissioner raises a new issue or seeks an increase in the deficiency the commissioner bears the burden_of_proof as to the new issue or the increased deficiency see rule a the record establishes and petitioner concedes that he received payments for services provided to wencor and retirement distributions from utah community credit_union petitioner does not dispute the amounts he received either he disputes only the characterization of these payments as taxable_income because petitioner raises only legal issues we decide whether he is liable for the deficiencies at issue without regard to the burden_of_proof ii taxable_income sec_61 provides that gross_income means all income from whatever source derived including compensation_for services gross_income also includes distributions from a qualified_retirement_plan for the year of distribution under the we address the burden with respect to the accuracy-related_penalties in section iv below provisions of sec_72 sec_61 sec_408 see sears v commissioner tcmemo_2010_146 as noted above petitioner does not dispute that he received wages in exchange for services he provided to wencor in and and he does not dispute that he received distributions from his ira rather he argues that the payments are not taxable_income he also argues that he has not engaged in any of the sorts of activities that are subject_to tax and is not the type of taxpayer that is subject_to tax in a previous case before this court at docket no petitioner made these same arguments we dismissed that case for failure to state a claim and warned petitioner that his arguments were frivolous and have been rejected by this and other courts petitioner’s arguments have not changed and we again reject them in general we do not address frivolous arguments with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit 737_f2d_1417 5th cir see eg 120_tc_163 aff’d without published opinion wl 3d cir 80_tc_1111 rejecting the taxpayer’s claim that he is not a person liable for tax waltner v commissioner tcmemo_2014_35 laying out and rejecting a litany of frivolous positions aff’d 659_fedappx_440 9th cir petitioner is subject_to tax under the internal_revenue_code therefore we find that petitioner received taxable wages from wencor and taxable_distributions from utah community credit_union and we sustain respondent’s determination that those amounts are includable in his gross_income for and iii additional tax on early retirement_plan distributions sec_72 imposes a additional tax on early distributions from a qualified_retirement_plan including an ira see sec_4974 petitioner conceded that he received the distributions and presented no evidence or argument that the amounts should be excepted from the additional tax under sec_72 for either year we therefore sustain respondent’s determination iv sec_6662 penalty sec_6662 and b imposes an accuracy-related_penalty equal to of the portion of an underpayment_of_tax required to be shown on a return that is attributable to a substantial_understatement_of_income_tax an understatement of income_tax is substantial if it exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 the commissioner bears the burden of production with respect to a taxpayer’s liability for accuracy-related_penalties requiring the commissioner to come forward with sufficient evidence indicating that imposition of the penalties is appropriate see sec_7491 116_tc_438 in addition as part of that burden the commissioner must show that he complied with the procedural requirements of sec_6751 for the sec_6662 accuracy-related_penalty imposed see sec_7491 graev v commissioner graev iii t c __ __ slip op pincite date supplementing and overruling in part 147_tc_460 sec_6751 requires the commissioner to show that penalties assessed under sec_6662 were personally approved in writing by the immediate supervisor of the individual making such determination see graev iii t c at __ slip op pincite once the commissioner satisfies the burden of production the taxpayer must come forward with persuasive evidence that the commissioner’s determination as to the application of penalties is incorrect or that the taxpayer has an affirmative defense such as reasonable_cause see rule a higbee v commissioner t c pincite petitioner reported liabilities of zero on his returns for and so his understatements of income_tax equal the deficiencies in tax we found above of dollar_figure for and dollar_figure for and therefore are of the tax he was required to show on each return we hold that respondent has met his burden on the basis of those computations and the notation in the correspondence examination automation case support notes regarding approval of those penalties therefore the burden shifts to petitioner to demonstrate that respondent’s penalty determinations were incorrect for example because there was reasonable_cause for any portion of either underpayment and he acted in good_faith see sec_6664 higbee v commissioner t c pincite the decision as to whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances see sec_1_6664-4 income_tax regs generally the most important factor is the extent of the taxpayer’s efforts to assess the proper tax_liability id see halby v commissioner tcmemo_2009_204 we also consider the taxpayer’s experience knowledge and education sec_1 b income_tax regs petitioner has not shown reasonable_cause for the underpayments of tax he offered only frivolous arguments to justify them we therefore hold that petitioner is liable for the penalty for an underpayment attributable to a substantial_understatement_of_income_tax under sec_6662 and b for each year v sec_6673 sanction respondent moved that the court impose sanctions against petitioner pursuant to sec_6673 sec_6673 authorizes the court to require a taxpayer to pay a penalty to the united_states in an amount not to exceed dollar_figure whenever it appears to the court that the taxpayer instituted or maintained the proceeding primarily for delay or that the taxpayer’s position in the proceeding is frivolous or groundless we warned petitioner in several orders prior to trial about the possibility of this penalty’s being imposed and we note that petitioner was warned in his prior case in this court that his arguments lack merit we even warned petitioner at trial that we would take into account everything he said when we considered respondent’s motion notwithstanding that warning petitioner filed a memorandum after trial that repeated the same rejected arguments therefore we will grant respondent’s motion and impose a penalty of dollar_figure under sec_6673 on petitioner we again warn petitioner that if he does not abandon his misguided positions--eg that his wages received for services and retirement distributions are not taxable_income even though reported to him as such and that he is not required to file timely and proper tax returns or pay taxes when due--a greater penalty may be imposed in future cases before this court we have considered petitioner’s remaining arguments and we conclude that they also are frivolous and devoid of any basis in law see crain v commissioner f 2d pincite 136_tc_498 to reflect the foregoing appropriate orders and decisions will be entered
